By the Coart.

A presentment being; the notice taken by * , . , , , , a grand jury of any offence, from their own knowledge or observation, without any bill of indictment laid before them at the suit of the state, upon which the officer of the court must afterwards frame an indictment, before the party presented can be put to answer it; and it appearing in the present case, that a bill of indictment has already been, found by the same grand jury against the said William Chauvin for the same ground of charge as that contained in the presentment, and that an action is now depending on the common law side of this court, against the said William Chauvin for alimony, the presentment, which is the subject of the present motion, it would seem, is unnecessary, and its publication might prejudice the public mind against the defendant before the trial. It is therefore ordered, that that part of the presentment of the grand jury which affects the said William Chauvin be quashed, and their other presentments be published agreeable to their request.